DETAILED ACTION
Claims 1-19 are pending in the current application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/23/2, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Larsson et al. (Pub. No. US 2022/0230062 A1) [0018] lines 4-5 and [0045] lines 1-21 which shows using federated learning to train machine learning models thus integrated into the machine learning models, where it is seen in the teachings of Mugali [0036] lines 4-11, [0042] lines 13-17 and [0055] lines 1-11 that there is a hierarchy of machine learning models thus together integrating federated learning into the hierarch of machine learning models.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mugali et al. (Pub. No. US 2018/0329935 A1), in view of Van Vredendaal et al. (Pub. No. US 2020/0327443 A1), in view of Tan et al. (Pub. No. US 2018/0240011 A1) and further in view of Larsson et al. (Pub. No. US 2022/0230062 A1).

As to claims 1 and 7, Mugali discloses a computer system comprising: a processor operatively coupled to a memory (Mugali [0025] lines 1-8);
 an artificial intelligence (AI) platform, in communication with the processor, having natural language processing tools, comprising (Mugali [0034] lines 1-20, [0122] lines 1-4 and [0123] lines 8-14; which shows machine learning algorithm, viewed as a type of AI, is part of the classification system platform that is in communication/connection with server/processing system where the system includes natural user interface thus having a form of natural language processing tools):
a hierarchy manager configured to build a hierarchy of machine learning models (MLMs), wherein the hierarchy of MLMs comprises a primary MLM in a primary layer of the hierarchy (Mugali [0036] lines 4-11. [0042] lines 13-17 and [0055] lines 1-11; which is able to showing the building/creating of hierarchy of machine leaning, where there is machine learning model associated with the logical layer of a top-level hierarchy viewed as a primary machine learning model associated with a primary layer of the hierarchy);
the hierarchy manager configured to create a secondary MLM logically positioned in a secondary layer of the hierarchy, the secondary MLM operatively coupled to the primary MLM across the at least one communication channel (Mugali [0036] lines 4-11. [0042] lines 13-17 and [0060] lines 1-16; which shows that underlying hierarchies, viewed as secondary layers of hierarchy may represent multiple machine learning algorithms thus viewed as a secondary machine learning positioned in an underlying/secondary layer and being able to bring in data from different hierarchies thus viewed as a communication channel between hierarchies).

Mugali does not specifically disclose a training manager configured to train the primary MLM, including to capture contributing model updates across at least one communication channel; the training manager configured to initialize the created secondary MLM, including clone weights and framework of the primary MLM into the secondary MLM, and populate the created secondary MLM with secondary data, the populated data comprising model updates local to the created secondary MLM.

However, Van Vredendaal discloses a training manager configured to train the primary MLM, including to capture contributing model updates across at least one communication channel (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which shows the training of machine learning models and being able to modify the models, thus viewed as being able to capture the model update/modification);
the training manager configured to initialize the created secondary MLM, including clone weights and framework of the primary MLM into the secondary MLM, and populate the created secondary MLM with secondary data, the populated data comprising model updates local to the created secondary MLM (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which is able to show training a plurality of machine learning models where other machine learning models may be clones of a machine learning model thus viewed as clone weight and frameworks as well, where it is seen that the clones can be populated with data viewed as including updates to the individual/local machine learning model, where it is seen specifically disclosed above the specifics of the primary and secondary machine learning model).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Van Vredendaal showing the cloning of machine learning models into the machine learning system of Mugali for the purpose of increasing usability by providing different machine learning models that can have a reductions in effort time and const in construction of them as taught by Van Vredendaal [0010] lines 8-10.

Mugali as modified by Van Vredendall does not specifically disclose a MLM manager configured to logically position the secondary MLM local to the secondary layer, and limit access to the secondary MLM within the secondary layer; and the MLM manager configured to store primary MLM data globally, wherein the primary MLM is accessible to the secondary MLM.

However, Tan discloses a MLM manager configured to logically position the secondary MLM local to the secondary layer, and limit access to the secondary MLM within the secondary layer (Tan [0069] lines 1-15; which shows a machine learning model is a local model and where the raw data does not leave the local sites thus viewed as limited access to the local machine learning model, where it is seen specifically disclose above that a second machine learning model in a secondary layer of the hierarchy); and
the MLM manager configured to store primary MLM data globally, wherein the primary MLM is accessible to the secondary MLM (Tan [0017] lines 1-3 and [0077] lines 1-4; which shows the machine learning model is global thus viewed that data is stored at a global level for its global use, where the central/global machine learning model can be sent to local sites to improve the local models, thus viewed as accessible to the secondary local machine learning models).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tan showing the distributed machine learning models, into the machine learning model system of Mugali as modified by Van Vredendall for the purpose of increasing security by enhancing privacy by limiting the transfer of raw data for cites, as taught by Tan [0069] lines 1-15.

Mugali as modified by Van Vredendall and Tan does not specifically disclose integrate federated learning into the hierarchy.

However, Larsson discloses integrate federated learning into the hierarchy (Larsson [0018] lines 4-5 and [0045] lines 1-21; which shows using federated learning to train machine learning models thus integrated into the machine learning models where it is seen specifically disclosed above that there is a hierarchy of machine learning models).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Larsson showing the using federated learning on machine learning models, into the hierarchy of machine learning models of Mugali as modified by Van Vredendall and Tan for the purpose of increasing the usability of the machine learning models by being able to handle a plurality of challenges including massively distributed data, as taught by Larsson [0005] lines 1-10
 

As to claim 6 and 12 Mugali does not specifically disclose, however, Van Vredendaal discloses the training manager configured to update the secondary MLM using model updates local to that secondary MLM (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which is able to show training a plurality of machine learning models where other machine learning models may be clones of a machine learning viewed as a type of secondary machine learning models , where it is seen that the clones can be populated with data viewed as including updates/modification to the individual/local machine learning model thus viewed as a local update).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Van Vredendaal showing the cloning of machine learning models into the machine learning system of Mugali for the purpose of increasing usability by providing different machine learning models that can have a reductions in effort time and const in construction of them as taught by Van Vredendaal [0010] lines 8-10.

As to claim 13, Mugali discloses a method comprising: building a hierarchy of machine learning models (MLMs), wherein the hierarchy of MLMs comprises a primary MLM in a primary layer of the hierarchy (Mugali [0036] lines 4-11. [0042] lines 13-17 and [0055] lines 1-11; which is able to showing the building/creating of hierarchy of machine leaning, where there is machine learning model associated with the logical layer of a top-level hierarchy viewed as a primary machine learning model associated with a primary layer of the hierarchy);
creating a secondary MLM in a secondary layer of the hierarchy, the secondary MLM operatively coupled to the primary MLM across the at least one communication channel (Mugali [0036] lines 4-11. [0042] lines 13-17 and [0060] lines 1-16; which shows that underlying hierarchies, viewed as secondary layers of hierarchy may represent multiple machine learning algorithms thus viewed as a secondary machine learning positioned in an underlying/secondary layer and being able to bring in data from different hierarchies thus viewed as a communication channel between hierarchies);

Mugali does not specifically disclose training the primary MLM, including capturing contributing model updates across at least one communication channel; initializing the created secondary MLM, including cloning weights and framework of the primary MLM into the secondary MLM, and populating the created secondary MLM with secondary data, the populated data comprising model updates local to the created secondary MLM.

However, Van Vredendaal discloses training the primary MLM, including capturing contributing model updates across at least one communication channel (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which shows the training of machine learning models and being able to modify the models, thus viewed as being able to capture the model update/modification);
initializing the created secondary MLM, including cloning weights and framework of the primary MLM into the secondary MLM, and populating the created secondary MLM with secondary data, the populated data comprising model updates local to the created secondary MLM (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which is able to show training a plurality of machine learning models where other machine learning models may be clones of a machine learning model thus viewed as clone weight and frameworks as well, where it is seen that the clones can be populated with data viewed as including updates to the individual/local machine learning model, where it is seen specifically disclosed above the specifics of the primary and secondary machine learning model).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Van Vredendaal showing the cloning of machine learning models into the machine learning system of Mugali for the purpose of increasing usability by providing different machine learning models that can have a reductions in effort time and const in construction of them as taught by Van Vredendaal [0010] lines 8-10

Mugali as modified by Van Vredendall does not specifically disclose storing the secondary MLM local to the secondary layer, and limit access to the secondary MLM within the secondary layer.

However, Tan discloses a MLM manager to storing the secondary MLM local to the secondary layer, and limit access to the secondary MLM within the secondary layer (Tan [0069] lines 1-15; which shows a machine learning model is a local model and where the raw data does not leave the local sites thus viewed as limited access to the local machine learning mode and stored local as well, where it is seen specifically disclose above that a second machine learning model in a secondary layer of the hierarchy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tan showing the distributed machine learning models, into the machine learning model system of Mugali as modified by Van Vredendall for the purpose of increasing security by enhancing privacy by limiting the transfer of raw data for cites, as taught by Tan [0069] lines 1-15.

Mugali as modified by Van Vredendall and Tan does not specifically disclose integrate federated learning into the hierarchy.

However, Larsson discloses integrate federated learning into the hierarchy (Larsson [0018] lines 4-5 and [0045] lines 1-21; which shows using federated learning to train machine learning models thus integrated into the machine learning models where it is seen specifically disclosed above that there is a hierarchy of machine learning models).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Larsson showing the using federated learning on machine learning models, into the hierarchy of machine learning models of Mugali as modified by Van Vredendall and Tan for the purpose of increasing the usability of the machine learning models by being able to handle a plurality of challenges including massively distributed data, as taught by Larsson [0005] lines 1-10



Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mugali, Van Vredendall, Tan and Larsson as applied to claims 1, 7 and 13 above, and further in view of Ong et al. (Pub. No. US 2020/0259717 A1).


As to claims 2, 8 and 14, Mugali as modified by Van Vredendall, Tan and Larsson do not specifically disclose further comprising the MLM manager configured to synchronize the secondary MLM with the primary MLM, including to aggregate weight parameters under a secondary MLM setting, and to update the primary MLM with aggregated local neural network model weights included in captured contributing data.

However, Ong discloses further comprising the MLM manager configured to synchronize the secondary MLM with the primary MLM, including to aggregate weight parameters under a secondary MLM setting, and to update the primary MLM with aggregated local neural network model weights included in captured contributing data (Ong [0025] lines 1-6; which shows the ability to exchange machine learning model parameters including weight information in order to synchronize, viewed as performing synchronization, where it is seen specifically disclosed above the specifics of the primary machine learning model and a secondary local type of machine learning model thus able to provide/swap/update the determined/aggregated weight parameters from the secondary machine learning model to the primary machine learning model). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ong showing the synchronization of machine learning model information into the machine learning model system of Mugali as modified by Van Vredendaal, Tan and Larsson for the purpose of increasing usability by providing additional safeguards in the AI network control system as taught by Ong [0017] lines 1-8.
 
Claims 3-5, 9-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mugali, Van Vredendaal, Tan and Larsson as applied to claims 1, 7 and 13 above, and further in view of Arashanipalai et al. (Pub. No. US 2020/0409339 A1).

As to claim 3, Mugali as modified by Van Vredendaal, Tan and Larsson does not specifically disclose the MLM manager configured to form a new secondary MLM, including the MLM manager configured to apply a clustering technique within the secondary layer, the applied clustering technique to identify a new cluster.

However, Arashanipalai discloses the MLM manager configured to form a new secondary MLM, including the MLM manager configured to apply a clustering technique within the secondary layer, the applied clustering technique to identify a new cluster (Arashanipalai [0107] lines 2-5 and [0113] lines 7-14; which shows the application of clustering techniques on groups of data where splits and mergers between the clusters are detected thus being able to identify new clusters where the groups of data can be viewed as machine learning models, where it is seen specifically disclose above the specifics machine learning models in a secondary layer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arashanipalai showing the clustering techniques of data into the forming of plurality of machine learning models of Mugali as modified by Van Vredendaal, Tan and Larsson, for the purpose of increasing usability by being able to perform real time cluster analysis to determine new information about the clusters, as taught by Arashanipalai [0112] lines 1-7 and [0113] lines 7-14.

As to claim 4, Mugali does not specifically disclose, however, Van Vredendaal discloses train the at least one new secondary MLM (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which shows the training of machine learning, viewed as including new machine learning models, where the creation of the new machine learning model is specifically disclosed below).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Van Vredendaal showing the cloning of machine learning models into the machine learning system of Mugali for the purpose of increasing usability by providing different machine learning models that can have a reductions in effort time and const in construction of them as taught by Van Vredendaal [0010] lines 8-10

Mugali as modified by Van Vredendaal, Tan and Larsson does not specifically disclose wherein the application of the clustering technique within the secondary layer further comprises the MLM manager configure to split the secondary MLM, the split to form at least one new secondary MLM.

However, Arashanipalai discloses wherein the application of the clustering technique within the secondary layer further comprises the MLM manager configured to split the secondary MLM, the split to form at least one new secondary MLM, (Arashanipalai [0107] lines 2-5 and [0113] lines 7-14; which shows the clustering techniques on groups of data, viewed as including machine learning model data, that is split to form its new data group).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arashanipalai showing the clustering techniques of data into the forming of plurality of machine learning models of Mugali as modified by Van Vredendaal, Tan and Larsson, for the purpose of increasing usability by being able to perform real time cluster analysis to determine new information about the clusters, as taught by Arashanipalai [0112] lines 1-7 and [0113] lines 7-14.

As to claim 5, Mugali as modified by Van Vredendaal, Tan and Larsson does not specifically disclose wherein application of the clustering technique further comprises the MLM manager to combine two or more existing secondary MLMs into a merged secondary MLM.

However, Arashanipalai discloses wherein application of the clustering technique further comprises the MLM manager to combine two or more existing secondary MLMs into a merged secondary MLM (Arashanipalai [0107] lines 2-5 and [0113] lines 7-14; which shows the clustering techniques on groups of data, viewed as including machine learning model data, where the clustering techniques can include merging clusters, where in light of above disclosed information viewed as including the machine learning model data information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arahanipalai showing the clustering techniques of data into the forming of plurality of machine learning models of  Mugali as modified by Van Vredendaal, Tan and Larsson, for the purpose of increasing usability by being able to perform real time cluster analysis to determine new information about the clusters, as taught by Arashanipalai [0112] lines 1-7 and [0113] lines 7-14.

As to claim 9 and 15 Mugali as modified by Van Vredendaal, Tan and Larsson do not specifically disclose, however, Arashanipalai discloses program code executable by the processor to form a new secondary MLM, including program code to apply a clustering technique within the secondary layer, the applied clustering technique to identify a new secondary MLM (Arashanipalai [0107] lines 2-5 and [0113] lines 7-14; which shows the application of clustering techniques on groups of data where splits and mergers between the clusters are detected thus being able to identify new clusters where the groups of data can be viewed as machine learning models, where it is seen specifically disclose above the specifics machine learning models in a secondary layer thus identify a new secondary MLM data as well tied to its new cluster being identified).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arahanipalai showing the clustering techniques of data into the forming of plurality of machine learning models of  Mugali as modified by Van Vredendaal, Tan and Larsson, for the purpose of increasing usability by being able to perform real time cluster analysis to determine new information about the clusters, as taught by Arashanipalai [0112] lines 1-7 and [0113] lines 7-14.

As to claim 10 it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 16 it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 11 it is comparable to claim 5 above and rejected under the same reasoning.

As to claim 17 it is comparable to claim 5 above and rejected under the same reasoning.

As to claim 18, Mugali as modified by Van Vredendaal does not specifically disclose, however, Tan discloses storing the primary MLM data globally, wherein the primary MLM is accessible to the secondary MLM (Tan [0017] lines 1-3 and [0077] lines 1-4; which shows the machine learning model is global thus viewed that data is stored at a global level for its global use, where the central/global machine learning model can be sent to local sites to improve the local models, thus viewed as accessible to the secondary local machine learning models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tan showing the distributed machine learning models, into the machine learning model system of Mugali as modified by Van Vredendall for the purpose of increasing security by enhancing privacy by limiting the transfer of raw data for cites, as taught by Tan [0069] lines 1-15.

As to claim 19, Mugali does not specifically disclose, however, Van Vredendaal discloses updating the secondary MLM using model updates local to that secondary MLM (Van Vredendaal [0011] lines 32-43 and [0017] lines 1-5; which is able to show training a plurality of machine learning models where other machine learning models may be clones of a machine learning viewed as a type of secondary machine learning models , where it is seen that the clones can be populated with data viewed as including updates/modification to the individual/local machine learning model thus viewed as a local update).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Van Vredendaal showing the cloning of machine learning models into the machine learning system of Mugali for the purpose of increasing usability by providing different machine learning models that can have a reductions in effort time and const in construction of them as taught by Van Vredendaal [0010] lines 8-10

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193